Case 6:20-cv-00011-NKM-RSB Document 39 Filed 11/25/20 Page 1 of 3 Pageid#: 259




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

 LARRY ANTHONY BOOKER,                        )
                                              )
               Plaintiff,                     )
                                              )
 v.                                           )       Case No. 6:20cv00011
                                              )
 CITY OF LYNCHBURG, et al.,                   )
                                              )
               Defendants.                    )

        DEFENDANTS’ OBJECTIONS TO REPORT AND RECOMMENDATION

        Defendants Police Officer #1 Luke Schartiger, Police Officer #2 Jonathan Bragg, and

 Police Officer #3 Nathan R. Godsie, by counsel, pursuant to Rule 72(b) of the Federal Rules of

 Civil Procedure, submit the following objections to the Magistrate Judge’s Report and

 Recommendation issued November 12, 2020 (ECF No. 38):

        1.     With respect to the proposed amended claims against the City of Lynchburg, and

 for the reasons stated in the Defendants’ Memorandum in Opposition to Plaintiff’s Motion for

 Leave to Amend (ECF No. 27), which is incorporated herein by reference:

               a.      Defendants object to the Magistrate Judge’s recommendation to grant

        leave for the Plaintiff to amend the Complaint to include a claim for unconstitutional

        policy or custom of excessive force (Counts I and VII);

               b.      Defendants object to the Magistrate Judge’s recommendation to grant

        leave for the Plaintiff to amend the Complaint to include a claim for condonation (Count

        V); and




                                                  1
Case 6:20-cv-00011-NKM-RSB Document 39 Filed 11/25/20 Page 2 of 3 Pageid#: 260




                c.     Defendants object to the Magistrate Judge’s recommendation to grant

        leave for the Plaintiff to amend the Complaint to include a claim for failure to train

        (Count VI).

        2.      Defendants do not object to the remaining findings and recommendations by the

 Magistrate Judge.1

        WHEREFORE, Defendants Police Officer #1 Luke Schartiger, Police Officer #2

 Jonathan Bragg, and Police Officer #3 Nathan R. Godsie respectfully request that the Court deny

 Plaintiff’s motion for leave to amend the Complaint for the reasons stated in their Memorandum

 in Opposition to Plaintiff’s Motion for Leave to Amend.

                                              POLICE OFFICER #1 LUKE SCHARTIGER,
                                              POLICE OFFICER #2 JONATHAN BRAGG, and
                                              POLICE OFFICER #3 NATHAN R. GODSIE

                                              By /s/ Julian F. Harf
                                              Jim H. Guynn, Jr., Esq. (VSB #22299)
                                              Julian F. Harf, Esq. (VSB # 90775)
                                              Guynn, Waddell, Carroll & Lockaby, P.C.
                                              415 S. College Avenue
                                              Salem, Virginia 24153
                                              Phone: 540-387-2320
                                              Fax: 540-389-2350
                                              Email: jimg@guynnwaddell.com
                                                      julianh@guynnwaddell.com
                                              Attorney for Defendants




 1
  Defendants expressly reserve their right to assert any and all available defenses in their
 responsive pleading(s), should the Plaintiff be granted leave to file any portion of the amended
 complaint.
                                                  2
Case 6:20-cv-00011-NKM-RSB Document 39 Filed 11/25/20 Page 3 of 3 Pageid#: 261




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 25th day of November, 2020, I electronically filed the

 foregoing with the Clerk of Court using the CM/ECF system, which will send notification of

 such filing to:

 Carlos A. Hutcherson, Esq.
 Hutcherson Law, PLC
 3610 Campbell Avenue
 Lynchburg, VA 24501
 c.hutchersonesq@yahoo.com
 Counsel for Plaintiff

 Steven D. McFadgen, Sr., Esq.
 McFadgen Law P.L.C.
 3831 Old Forest Road, Suite 6
 Lynchburg, VA 24501
 muchmorelaw@gmail.com
 Counsel for Plaintiff

                                               /s/ Julian F. Harf
                                               Jim H. Guynn, Jr., (VSB #22299)
                                               Julian F. Harf, Esq. (VSB # 90775)
                                               Guynn, Waddell, Carroll & Lockaby, P.C.
                                               415 S. College Avenue
                                               Salem, Virginia 24153
                                               Phone: 540-387-2320
                                               Fax: 540-389-2350
                                               Email: jimg@guynnwaddell.com
                                                        julianh@guynnwaddell.com
                                               Attorney for Defendants




                                                  3
